Citation Nr: 0518612	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for pneumonia.  The 
veteran perfected an appeal of that decision.  For good cause 
shown, his motion for advancement on the docket has been 
granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran does not currently have a chronic 
respiratory disorder that is related to an in-service disease 
or injury, or a service-connected disability.


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or 
aggravated by active service, nor is a chronic respiratory 
disorder proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303. 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has pneumonia or tuberculosis 
that were caused 
by the malaria that he had in service.  As an alternative, he 
contends that chronic pneumonia was incurred in service.


Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in January 2003 by informing 
him of the specific evidence required to establish service 
connection.  The RO also informed him of the information and 
evidence that he was required to submit, the evidence that 
the RO would obtain on his behalf, and the need for the 
veteran to advise VA of or submit any other evidence that was 
relevant to the claim.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The Board notes that in the January 2003 notice the RO 
informed the veteran of the specific evidence needed to 
establish entitlement to service connection on a secondary 
basis, but did not inform him of the specific evidence needed 
to establish direct service connection.  In addition to the 
January 2003 notice, however, the RO provided him a copy of 
the appealed rating decision and a statement of the case.  In 
these documents the RO notified him of the law and governing 
regulations and the reasons for the determinations made 
regarding his claim.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf.  The Board finds that all of 
these documents taken together informed him of the evidence 
he was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim based on direct or 
secondary service connection.  Quartuccio, 16 Vet. 
App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the veteran has also presented private treatment records 
in support of his claim.  The RO also provided him a VA 
medical examination in February 2003.  Although the examiner 
provided a medical opinion regarding the claimed nexus 
between pneumonia and service-connected malaria, the examiner 
did not provide an opinion on whether chronic pneumonia had 
its onset during service.

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that VA is not required to obtain 
a medical opinion if such an opinion could not result in 
substantiating the claim.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  In this case there is no medical 
evidence showing that the veteran currently has pneumonia, or 
any other chronic respiratory disorder.  The veteran 
presented private treatment records showing that he was 
treated for pneumonia in 1995, but not in the past 10 years.  
The VA examination in February 2003 did not result in the 
diagnosis of a chronic respiratory disorder, therefore the 
examiner could not provide an opinion on whether a currently 
diagnosed respiratory disorder is related to service.  The 
Board finds, therefore, that remand of the case to obtain an 
additional opinion is not warranted because no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Duenas, 18 Vet. App. at 517.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).


Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).

In order to establish service connection for the claimed 
disorder based on incurrence in service, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

With respect to secondary service connection, a similar 
analysis applies: there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

The veteran's service medical records show that an X-ray 
study of the chest on entering service in January 1942 
revealed a questionable lesion in the lungs.  He was 
hospitalized multiple times during service for the treatment 
of malaria.  In addition, in April 1943 he was treated for 
pneumonia in the right middle lobe.  He was discharged to 
duty in May 1943.  When hospitalized in June 1944 he reported 
having had tuberculosis when he was six years old, for which 
he was treated with rest for six months.  An X-ray study of 
the chest in October 1944 revealed fibrosis in the right 
upper lobe, probably from old tuberculosis.  There was no 
evidence of active tuberculosis at that time, and the lungs 
were otherwise clear.  When examined for separation from 
service in October 1945 he reported having had 15 episodes of 
malaria from February 1943 to September 1945, and Dengue 
fever in March 1944.  Examination of the lungs and a chest X-
ray were both normal.

Service connection for malaria has been in effect since the 
veteran's separation from service.  The disability was rated 
as 10 percent disabling from October 1945 to March 1947, when 
it was reduced to non-compensable.

During a November 1946 VA examination the veteran denied 
having received any medical treatment since his separation 
from service.  Examination of the respiratory system then 
revealed no abnormalities.

The veteran initially claimed entitlement to service 
connection for a chronic respiratory disorder in November 
2002, approximately 57 years following his separation from 
service.  He then asserted that he had pneumonia that was 
related to his prior tuberculosis and malaria.  He also 
reported having been treated for pneumonia while in service, 
that he had pneumonia five years prior to his claim, and that 
he again had pneumonia two years prior to his claim.  He 
presented private medical records showing that he was treated 
for approximately 10 days for right upper lobe pneumonia in 
April 1995.  An X-ray study of the chest in May 1995 showed 
no active disease.  He also presented private medical records 
reflecting treatment for hepatitis in June 1998, with a past 
medical history of pneumonia and malaria during World War II.  
When hospitalized in June 1998 he denied any other serious 
illnesses.  His fever during that hospitalization was 
attributed to viral hepatitis.  None of the medical evidence 
he submitted indicates that he had pneumonia between April 
1943 and May 1995, or since May 1995, or that he had 
tuberculosis during service or since his separation from 
service.

During the February 2003 examination the examiner noted that 
the veteran's service medical records indicated that he had 
been treated for tuberculosis as a child, and pneumonia and 
malaria during service.  At the time of the examination the 
veteran denied having had tuberculosis as a child.  He denied 
having had any attacks of malaria since 1947.  He reported 
having had at least two episodes of pneumonia since his 
separation from service, as well as three to four episodes of 
bronchitis.  

Currently, he denied having a recurrent fever, chills, 
chronic cough, hemoptysis, abdominal pain, nausea, or 
vomiting.  His appetite was good and his weight stable.  He 
complained of shortness of breath when lying down or with 
exertion, and wheezing at times when lying flat.  He did not 
use any inhalers, had never been on oxygen therapy, and was 
not taking any medication for a respiratory disorder.  He had 
no history of pulmonary hypertension or heart problems 
related to lung disease.  Examination of the lungs revealed 
dry rales at the left lower lobe, but no other abnormalities.  
An X-ray study of the chest revealed chronic hyperinflation 
and old fibrocalcific changes, but was otherwise normal.  The 
examination resulted in diagnoses of malaria, recurrent from 
1943 to 1946 or 1947, and a history of pneumonia.  The 
examiner provided the opinion, based on review of the medical 
literature, that the pneumonia was not related to the 
service-connected malaria.

In order to establish service connection for a respiratory 
disorder, either based on direct incurrence or as secondary 
to malaria, the medical evidence must show that the veteran 
currently has a chronic respiratory disorder.  See Degmetich 
v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (a history of 
the claimed disorder is not sufficient to support a claim for 
service connection).  Although the veteran was treated for 
pneumonia in April 1995, the disease was shown to be resolved 
in May 1995.  He does not claim to have had tuberculosis 
since his separation from service, nor does the medical 
evidence so indicate.  The Board finds, therefore, that his 
claim for service connection is not supported by medical 
evidence of a current diagnosis of disability, and that the 
criteria for a grant of service connection are not met.  For 
that reason the preponderance of the evidence is against the 
claim of entitlement to service connection for a chronic 
respiratory disorder.


ORDER

The claim of entitlement to service connection for a chronic 
respiratory disorder is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


